DETAILED ACTION
  
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do 
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: the limitations “a reserved location calculator that marks” “a job engine that writes” “a scrambler that scrambles” and “a downstream processor that modulates”  in claim 10.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Allowable Subject Matter
Claims 1-20 are allowed.

The following is an examiner’s statement of reasons for allowance:

Li to US20190215127: Discloses In the UCI, a user equipment (UE) can report measured channel state information (CSI) back to a network to which the UE is wirelessly connected. The CSI can be viewed as being constituted with a first part (part 1) and a second part (part 2) of information, with information in part 1 having higher importance than information in part 2.

YOSHIMURA to US20190268926 : discloses [0176] In a case that the coded bits q.sub.0 are not input to the control information and data multiplexing unit 4007, the multiplexed bits g k output by the control and data multiplexing unit 4007 may be g.sub.k=f.sub.k. The concatenated bits f.sub.k are a sequence including the first coded bits. The concatenated bits f.sub.k may be referred to as the first coded bits. The coded bits q.sub.0 may be referred to as second coded bits.

Yang to US20200068496: Discloses [0023] UCI can include one or more of channel state information (CSI) report and hybrid automatic repeat request acknowledgement (HARQ-ACK), such as defined in 3GPP standards (e.g., NR Rel-15). When referring to CSI, UCI can more particularly include one or more of CSI -part 1 and CSI -part 2, such as defined in 3GPP standards (e.g., NR Rel-15). For example, UCI can include a Type I CSI report including CSI -part 1 and CSI -part 2. In such a Type I CSI report, CSI -part 1 includes a rank indicator (RI)/channel rank indicator (CRI) and a channel quality indicator (CQI) for the first codeword used.

Huang to US20190230688: Discloses [0186] If the obtained HARQ-ACK data, CSI part 1 data, the CSI part 2 data, and optionally UL-SCH data each passes CRC, the base station 105-b may send an acknowledgment to the UE 115-b indicating that the UCI data and optionally UL-SCH passed CRC. If one or more of the obtained HARQ-ACK data, CSI part 1 data, the CSI part 2 data, and optionally UL-SCH data did not pass CRC, the base station 105-b may send a negative acknowledgment to the UE 115-b indicating that which the UCI data payloads and optionally UL-SCH data did not pass CRC. However, the limitations of “first channel state information (CSI1), and second channel state information (CSI2) data types into the available resource elements of the symbol according to predetermined parameters to produce a multiplexed bit sequence, wherein the reserved resource element is avoided; scrambling the multiplexed bit sequence to generate a scrambled bit sequence; modulating the scrambled bit sequence to produce modulated symbols; and inserting the reference symbol into the reserved resource element of the modulated symbols” are not disclosed and/or are not obvious over the prior arts cited on the record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZEWDU A BEYEN whose telephone number is (571)270-7157.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy D Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ZEWDU A BEYEN/Primary Examiner, Art Unit 2461